Exhibit 10.8
CELANESE CORPORATION
2004 STOCK INCENTIVE PLAN
1. Purpose of the Plan
          The purpose of the Plan (as defined below) is to aid the Company (as
defined below) and its Affiliates (as defined below) in recruiting and retaining
key employees, directors or consultants of outstanding ability and to motivate
such employees, directors or consultants to exert their best efforts on behalf
of the Company and its Affiliates by providing incentives through the granting
of Awards (as defined below). The Company expects that it will benefit from the
added interest which such key employees, directors or consultants will have in
the welfare of the Company as a result of their proprietary interest in the
Company’s success.
2. Definitions
          The following capitalized terms used in the Plan have the respective
meanings set forth in this Section:
          (a) Affiliate: With respect to any Person, any other Person, directly
or indirectly, controlling, controlled by or under common control with such
Person or any other Person designated by the Committee in which any Person has
an interest.
          (b) Award: Any Option, Stock Appreciation Right, or Other Stock-Based
Award granted pursuant to the Plan.
          (c) Award Agreement: Any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.
          (d) Blackstone: Blackstone LR Associates (Cayman) IV Ltd., Blackstone
Management Associates (Cayman) IV L.P., Blackstone Capital Partners (Cayman) IV
L.P., Blackstone Capital Partners (Cayman) IV-A L.P., Blackstone Family
Investment Partnership (Cayman) IV-A L.P. and Blackstone Chemical Coinvest
Partners (Cayman) L.P.
          (e) Board: The Board of Directors of the Company.
          (f) Change in Control: (i) the sale or disposition, in one or a series
of related transactions, of all or substantially all of the assets of the
Company to any “person” or “group” (as such terms are defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than Blackstone or its
affiliates or (ii) any person or group, other than Blackstone or its affiliates,
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, of more than 51% of the total voting
power of the voting stock of the Company, including by way of merger,
consolidation or otherwise.
          (g) Code: The Internal Revenue Code of 1986, as amended, or any
successor thereto.
          (h) Committee: A committee of the Board designated by the Board.

 



--------------------------------------------------------------------------------



 



          (i) Company: Celanese Corporation, a Delaware corporation.
          (j) Effective Date: The date the Board adopts the Plan.
          (k) Employment: (i) a Participant’s employment if the Participant is
an employee of the Company or any of its Affiliates, (ii) a Participant’s
services as a consultant, if the Participant is a consultant to the Company or
any of its Affiliates and (iii) a Participant’s services as an non-employee
director, if the Participant is a non-employee member of the Board or the board
of directors of an Affiliate; provided however that unless otherwise determined
by the Committee, a change in a Participant’s status from employee to
non-employee (other than a director of the Company or an Affiliate) shall
constitute a termination of employment hereunder.
          (l) Exchange Act: The Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, or any successor statute
thereto.
          (m) Fair Market Value: On a given date, (a) if there is a public
market for the Shares on such date, the average of the high and low closing bid
prices of the Shares on such stock exchange on which the Shares are principally
trading on the date in question, or, if there were no sales on such date, on the
closest preceding date on which there were sales of Shares or (ii) if there is
no public market for the Shares on such date, the fair market value of the
Shares as determined in good faith by the Board.
          (n) ISO: An Option that is also an incentive stock option granted
pursuant to Section 6(d) of the Plan.
          (o) Option: A stock option granted pursuant to Section 6 of the Plan.
          (p) Option Price: The purchase price per Share of an Option, as
determined pursuant to Section 6(a) of the Plan.
          (q) Other Stock-Based Award: Any award granted under Section 8 of the
Plan.
          (r) Participant: An employee, director or consultant of the Company or
its Affiliates who is selected by the Committee to participate in the Plan.
          (s) Person: Any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, governmental body or other entity of any kind.
          (t) Plan: Celanese Corporation 2004 Stock Incentive Plan.
          (u) Shares: Shares of Series A common stock of the Company.
          (v) Stock Appreciation Right: Any right granted under Section 7 of the
Plan.
          (w) Subsidiary: A subsidiary corporation, as defined in Section 424(f)
of the Code.

2



--------------------------------------------------------------------------------



 



3. Shares Subject to the Plan
          The total number of Shares which may be issued under the Plan is
16,250,000, subject to adjustment pursuant to Section 9 of the Plan. The Shares
may consist, in whole or in part, of unissued Shares or treasury Shares. The
issuance of Shares or the payment of cash upon the exercise of an Award shall
reduce the total number of Shares available under the Plan, as applicable.
Shares which are subject to Awards (or portion thereof) that terminate or lapse
may be granted again under the Plan.
4. Administration
          (a) The Plan shall be administered by the Committee, which may
delegate its duties and powers in whole or in part as it determines; provided,
however, that the Board may, in its sole discretion, take any action designated
to the Committee under this Plan as it may deem necessary.
          (b) The Committee shall have the full power and authority to make, and
establish the terms and conditions of, any Award to any person eligible to be a
Participant, consistent with the provisions of the Plan and to waive any such
terms and conditions at any time (including, without limitation, accelerating or
waiving any vesting conditions). Awards may, in the discretion of the Committee,
be made under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or its Affiliates or a company acquired
by the Company or with which the Company combines. The number of Shares
underlying such substitute awards shall be counted against the aggregate number
of Shares available for Awards under the Plan.
          (c) The Committee is authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Plan, and may delegate such authority, as it deems
appropriate. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors).
          (d) The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local, or other taxes as a
result of the exercise, grant or vesting of an Award. Unless the Committee
specifies otherwise, the Participant may elect to pay a portion or all of such
withholding taxes by having Shares withheld by the Company with a Fair Market
Value equal to the minimum statutory withholding rate from any Shares that would
have otherwise been received by the Participant in connection with (i) the
exercise of an Option or Stock Appreciation Right or (ii) the delivery of Shares
pursuant to an Other Stock-Based Award.

3



--------------------------------------------------------------------------------



 



5. Limitations
          No Awards may be granted under the Plan after the tenth anniversary of
the Effective Date, but Awards theretofore granted may extend beyond that date.
6. Options
          Options granted under the Plan shall be, as determined by the
Committee, non-qualified stock options or ISOs for federal income tax purposes,
as evidenced by the related Award Agreements, and shall be subject to the
following terms and conditions as well as the terms and conditions set forth in
the applicable Award Agreement:
          (a) Option Price. The Option Price shall be determined by the
Committee, but, with respect to ISOs, shall not be less than 100% of the Fair
Market Value of the Shares on the date an Option is granted.
          (b) Exercisability. Options granted under the Plan shall be
exercisable at such time and upon such terms and conditions as may be determined
by the Committee, but in no event shall an Option be exercisable more than ten
years after the date it is granted.
          (c) Exercise of Options. Except as otherwise provided in the Plan or
in an Award Agreement, an Option may be exercised for all, or from time to time
any part, of the Shares for which it is then exercisable. For purposes of this
Section 6, the exercise date of an Option shall be the date a notice of exercise
is received by the Company, together with payment (or to the extent permitted by
applicable law, provision for payment) of the full purchase price in accordance
with this Section 6(c). The purchase price for the Shares as to which an Option
is exercised shall be paid to the Company as designated by the Committee,
pursuant to one or more of the following methods: (i) in cash, or its equivalent
(e.g., by check), (ii) in Shares having a Fair Market Value equal to the
aggregate Option Price for the Shares being purchased to the Company and
satisfying such other requirements as may be imposed by the Committee; provided
that such Shares have been held by the Participant for no less than six months
(or such other period as established from time to time by the Committee or
generally accepted accounting principles); (iii) partly in cash and partly in
such Shares; (iv) if there is a public market for the Shares at such time,
subject to such rules as may be established by the Committee, through delivery
of irrevocable instructions to a broker to sell the Shares otherwise deliverable
upon the exercise of the Option and to deliver promptly to the Company an amount
equal to the aggregate Option Price for the shares being purchased or (v) such
other method as approved by the Committee. No Participant shall have any rights
to dividends or other rights of a stockholder with respect to Shares subject to
an Option until the Participant has given written notice of exercise of the
Option, paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.
          (d) ISOs. The Committee may grant Options under the Plan that are
intended to be ISOs. Such ISOs shall comply with the requirements of Section 422
of the Code. No ISO may be granted to any Participant who at the time of such
grant is not an employee of the Company or of any of its Subsidiaries. In
addition, no ISO may be granted to any Participant who at the time of such grant
owns more than 10% of the total combined voting power of all

4



--------------------------------------------------------------------------------



 



classes of stock of the Company or of any of its Subsidiaries, unless (i) the
Option Price for such ISO is at least 110% of the Fair Market Value of a Share
on the date the ISO is granted and (ii) the date on which such ISO terminates is
a date not later than the day preceding the fifth anniversary of the date on
which the ISO is granted. Any Participant who disposes of Shares acquired upon
the exercise of an ISO either (I) within two years after the date of grant of
such ISO or (II) within one year after the transfer of such Shares to the
Participant, shall notify the Company of such disposition and of the amount
realized upon such disposition. All Options granted under the Plan are intended
to be non-qualified stock options, unless the applicable Award Agreement
expressly states that the Option is intended to be an ISO. If an Option is
intended to be an ISO, and if for any reason such Option (or portion thereof)
shall not qualify as an ISO, then, to the extent of such nonqualification, such
Option (or portion thereof) shall be regarded as a non-qualified stock option
granted under the Plan; provided that such Option (or portion thereof) otherwise
complies with the Plan’s requirements relating to non-qualified stock options.
In no event shall any member of the Committee, the Company or any of its
Affiliates (or their respective employees, officers or directors) have any
liability to any Participant (or any other Person) due to the failure of an
Option to qualify for any reason as an ISO.
          (e) Attestation. Wherever in this Plan or any Award Agreement a
Participant is permitted to pay the Option Price or taxes relating to the
exercise of an Option by delivering Shares, the Participant may, subject to
procedures satisfactory to the Committee, satisfy such delivery requirement by
presenting proof of beneficial ownership of such Shares, in which case the
Company shall treat the Option as exercised without further payment and shall
withhold such number of Shares from the Shares acquired by the exercise of the
Option.
7. Stock Appreciation Rights
          (a) Grants. The Committee may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).
          (b) Terms. The exercise price per Share of a Stock Appreciation Right
shall be an amount determined by the Committee but in no event shall such amount
be less than the Fair Market Value of a Share on the date the Stock Appreciation
Right is granted; provided, however, that notwithstanding the foregoing in the
case of a Stock Appreciation Right granted in conjunction with an Option, or a
portion thereof, the exercise price may not be less than the Option Price of the
related Option. Each Stock Appreciation Right granted independent of an Option
shall entitle a Participant upon exercise to an amount equal to (i) the excess
of (A) the Fair Market Value on the exercise date of one Share over (B) the
exercise price per Share, times (ii) the number of Shares covered by the Stock
Appreciation Right. Each Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the

5



--------------------------------------------------------------------------------



 



Company in exchange therefor an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the Option Price per
Share, times (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered. Payment shall be made in Shares or in cash, or
partly in Shares and partly in cash (any such Shares valued at such Fair Market
Value), all as shall be determined by the Committee. Stock Appreciation Rights
may be exercised from time to time upon actual receipt by the Company of written
notice of exercise stating the number of Shares with respect to which the Stock
Appreciation Right is being exercised. The date a notice of exercise is received
by the Company shall be the exercise date. No fractional Shares will be issued
in payment for Stock Appreciation Rights, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of Shares will be
rounded downward to the next whole Share.
          (c) Limitations. The Committee may impose, in its discretion, such
conditions upon the exercisability or transferability of Stock Appreciation
Rights as it may deem fit.
8. Other Stock-Based Awards
          The Committee, in its sole discretion, may grant the right to purchase
Shares, Awards of Shares, Awards of restricted Shares, Awards of phantom stock
units and other Awards that are valued in whole or in part by reference to, or
are otherwise based on the Fair Market Value of, Shares (“Other Stock-Based
Awards”). Such Other Stock-Based Awards shall be in such form, and dependent on
such conditions, as the Committee shall determine, including, without
limitation, the right to receive one or more Shares (or the equivalent cash
value of such Shares) upon the completion of a specified period of service, the
occurrence of an event and/or the attainment of performance objectives. Other
Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine: (a) the number of Shares to be awarded under (or otherwise
related to) such Other Stock-Based Awards; (b) whether such Other Stock-Based
Awards shall be settled in cash, Shares or a combination of cash and Shares; and
(c) all other terms and conditions of such Other Stock-Based Awards (including,
without limitation, the vesting provisions thereof and provisions ensuring that
all Shares so awarded and issued shall be fully paid and non-assessable).
9. Adjustments Upon Certain Events
          Notwithstanding any other provisions in the Plan to the contrary, the
following provisions shall apply to all Awards granted under the Plan:
          (a) Generally. In the event of any change in the outstanding Shares
after the Effective Date by reason of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares (other than regular cash dividends or any
synthetic secondary offering following an initial public offering of the Shares)
or any transaction similar to the foregoing or the issuance of equity (or rights
to acquire equity) for consideration less than Fair Market Value (other than
equity-based compensation or the conversion of preferred shares of the Company
to Shares), the Committee in its sole discretion and without liability to any
person may make such substitution or adjustment, if any, as it deems to be

6



--------------------------------------------------------------------------------



 



equitable, as to (i) the number or kind of Shares or other securities issued or
reserved for issuance pursuant to the Plan or pursuant to outstanding Awards,
(ii) the Option Price or exercise price of any Stock Appreciation Right and/or
(iii) any other affected terms of such Awards.
          (b) Change in Control. In the event of a Change in Control after the
Effective Date, the Committee may, in its sole discretion, provide for the
(i) termination of an Award upon the consummation of the Change in Control, but
only if such Award has vested and been paid out or the Participant has been
permitted to exercise the Option in full for a period of not less than 15 days
prior to the Change in Control, (ii) acceleration of all or any portion of an
Award, (iii) payment of an amount (in cash or, in the discretion of the
Committee, in the form of consideration paid to shareholders of the Company in
connection with such Change in Control) in exchange for the cancellation of an
Award, which, in the case of Options and Stock Appreciation Rights, may equal
the excess, if any, of the Fair Market Value of the Shares subject to such
Options or Stock Appreciation Rights over the aggregate Option Price or grant
price of such Option or Stock Appreciation Rights, and/or (iv) issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder.
10. No Right to Employment or Awards
          The granting of an Award under the Plan shall impose no obligation on
the Company or any of its Affiliates to continue the Employment of a Participant
and shall not lessen or affect the Company’s or its Affiliates’ rights to
terminate the Employment of such Participant. No Participant or other Person
shall have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Participants or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).
11. Successors and Assigns
          The Plan shall be binding on all successors and assigns of the Company
and a Participant, including without limitation, the estate of such Participant
and the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
12. Nontransferability of Awards
          Unless otherwise determined by the Committee, an Award shall not be
transferable or assignable by the Participant other than by will or by the laws
of descent and distribution. An Award exercisable after the death of a
Participant may be exercised by the legatees, personal representatives or
distributees of the Participant.
13. Awards Subject to the Plan
          In the event of a conflict between any term or provision contained in
the Plan and a term or provision in any Award Agreement, the applicable terms
and provisions of the Plan will govern and prevail.

7



--------------------------------------------------------------------------------



 



14. Severability.
          If any provision of the Plan or any Award is, becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.
15. Amendments or Termination
          (a) Amendments or Termination of the Plan. The Committee may amend,
alter or discontinue the Plan, but no amendment, alteration or discontinuation
shall be made, without the written consent of a Participant, if such action
would diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan; provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of the Code or other applicable
laws.
          (b) Amendments to Awards. The Committee may waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate, any Award theretofore granted, prospectively or retroactively;
provided that no waiver, amendment, alteration, suspension, discontinuation,
cancellation or termination shall impair the rights of any Participant or any
holder or beneficiary of any Award theretofore granted without the consent of
the affected Participant, holder or beneficiary.
16. Other Benefit Plans
          All Awards shall constitute a special incentive payment to the
Participant and shall not be taken into account in computing the amount of
salary or compensation of the Participant for the purpose of determining any
benefits under any pension, retirement, profit-sharing, bonus, life insurance or
other benefit plan of the Company or under any agreement between the Company and
the Participant, unless such plan or agreement specifically provides otherwise.
17. Choice of Law
          The Plan shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to conflicts of laws.
18. Effectiveness of the Plan
          The Plan shall be effective as of the Effective Date.

8